NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 180426-U

                                  Order filed April 11, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
      ILLINOIS,                                        )       of the 12th Judicial Circuit,
                                                       )       Will County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )       Appeal No. 3-18-0426
             v.                                        )       Circuit No. 15-CF-374
                                                       )
      DAVID B. LIBBY,                                  )       Honorable
                                                       )       Sarah-Marie Jones,
             Defendant-Appellant.                      )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court.
            Presiding Justice O’Brien and Justice Schmidt concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: (1) The circuit court did not err in denying defendant’s motion to suppress a
                  recording of his police interview where he admitted to sexually abusing his
                  daughters; (2) the court did not err in denying defendant’s motion for a mistrial
                  when a detective cried on the witness stand; and (3) defendant’s 12 consecutive
                  natural life sentences are proper.

¶2          Defendant, David B. Libby, appeals his conviction for 12 counts of predatory criminal

     sexual assault of a child. Defendant argues that the Will County circuit court erred in denying his
     motion to suppress and motion for a mistrial. He further argues that instead of 12 consecutive

     natural life sentences, he should only be sentenced to one natural life term. We affirm.

¶3                                           I. BACKGROUND

¶4          Defendant was charged by indictment with 12 counts of predatory criminal sexual assault

     of a child (720 ILCS 5/11-1.40(a)(1) (West 2014)). The indictments alleged that defendant

     committed various sexual acts against his daughters, A.L. and K.L., between October 2004 and

     September 2014.

¶5          Prior to trial, defendant filed a motion to suppress the statements he made during an

     interview with the police prior to his arrest. Defendant argued he was not afforded an opportunity

     to waive his constitutional rights during the interview, because the detectives did not provide him

     with his Miranda rights before interrogating him. The circuit court held a hearing on the motion

     to suppress on April 22 and 27, 2016.

¶6          The testimony at the hearing established that Detectives Dino Dabezic and Jeffrey Cook

     interviewed defendant on February 18, 2015. Cook testified that he arranged with defendant’s

     wife, Allene Libby, to interview defendant at the Plainfield Police Department regarding

     allegations A.L. and K.L. made at school and at victim sensitive interviews at the Children’s

     Advocacy Center (CAC) that were conducted on February 17, 2015. The initial purpose of the

     interview was to gain background information about the family and to provide defendant with

     details about the allegations made against him. Dabezic and Cook conducted the interview with

     defendant while Allene remained in the lobby. Defendant did not bring an attorney to the interview.

     Dabezic and Cook both testified that defendant was alert during the interview and did not seem to

     have trouble understanding their questions or the meaning of the Miranda warnings when Dabezic

     recited them to him.


                                                      2
¶7          Defendant testified that he had never been interviewed by police before and that he did not

     feel free to leave. He also testified that he had been awake for two days straight due to work and

     stress, and that his exhaustion clouded his thinking. He argued that he only made the admissions

     because the officers did not believe him when he denied the allegations and that he wanted to end

     the questioning. Defendant testified that he did not fully understand what his Miranda rights were

     when they were recited to him, because he was unfamiliar with the law and only knew what they

     were because of television shows.

¶8          At the hearing, the State presented a video recording of defendant’s interview to the court,

     and the court took the matter under advisement so it could review the video before making its

     ruling. The contents of the video showed that at the start of the interview Dabezic told defendant

     he could leave the interview at any time. Defendant told the detectives that he knew he was being

     interviewed because one of his daughters said he had been “mishandling” them, but he did not

     know the specifics of the allegations. Dabezic and Cook asked defendant first to provide

     background information regarding his deceased wife, who was A.L.’s and K.L.’s mother, and

     defendant’s current household dynamics. Approximately 40 minutes into the interview, the

     detectives questioned defendant on the allegations made by A.L. and K.L. during the CAC

     interviews, that defendant sexually abused them for years. Defendant denied the allegations, and

     Dabezic and Cook told him that they believed A.L. and K.L. Defendant accused the detectives of

     looking for a reason to throw someone in jail, and they responded that they were just trying to help

     the family.

¶9          Approximately one hour into the interview, defendant admitted he sometimes masturbated

     in the bathroom while A.L. or K.L. was in the shower. The detectives continued to question

     defendant and asked him to help them understand why he would sexually assault his daughters.


                                                      3
       Dabezic suggested defendant did it because one daughter looked like his deceased wife. Defendant

       nodded his head, began to cry, and held out his hands in what defendant later argued was an “arrest

       me” gesture. The detectives responded that they were just there to talk and wanted to help him.

       The detectives questioned defendant further, and he admitted to having had anal sexual contact

       with A.L. and K.L., and that he would place his penis near and sometimes in their mouths.

       Defendant stated the abuse would happen in the basement on the couch or the floor. The sexual

       contact began a couple months after defendant’s wife died.

¶ 10          Approximately 1 hour and 20 minutes into the interview, Dabezic exited the room to speak

       to a supervisor. Cook left the room approximately eight minutes after Dabezic, and both detectives

       returned approximately two minutes later. At that time, Dabezic read the Miranda warning to

       defendant and asked defendant to summarize what he had already told them.

¶ 11          Defendant restated what he already admitted to the detectives and added that he would

       sexually assault A.L. and K.L. approximately once a week. He stated that he stopped a year after

       his wife died and he had apologized to his daughters two or three years ago. Dabezic told defendant

       that the timing was different from what A.L. and K.L. described, and defendant responded that the

       contact may have gone on for two years but not for as long as what A.L. and K.L. alleged. The

       detectives arrested defendant approximately three hours into the interview. At no time during the

       interview did defendant ask for an attorney.

¶ 12          Prior to the court reaching its decision on the matter, the State was allowed to reopen

       proofs. Dabezic and Cook both testified regarding the “question first, warn later” technique. They

       denied having heard of the technique and stated that they did not use it when interviewing

       defendant.




                                                       4
¶ 13          The court ultimately found defendant’s testimony at the hearing to be incredible. The court

       stated that defendant testified that he did not understand his Miranda warnings yet had heard the

       warnings recited on television and therefore knew what they were. The court further found that the

       detectives were reliable in their testimony and did not intend to circumvent the requirements of

       Miranda. The court denied the motion to suppress and found that defendant was not in custody

       during the interview.

¶ 14          The evidence presented at defendant’s jury trial revealed that on February 9, 2015, K.L.’s

       math teacher found K.L. writing “I want to die” on a math test. The math teacher arranged for K.L.

       to speak with a social worker, and K.L. told school officials that she and A.L. had been sexually

       abused by their father.

¶ 15          K.L. and A.L. were removed from their home, and a CAC interview was conducted on

       February 17, 2015. Jaclyn Lundquist testified that she conducted the CAC interviews. Lundquist

       testified that K.L. told her that defendant would have sexual contact with her in the bathroom, her

       bedroom, and the basement whenever everyone was gone or not paying attention. K.L could not

       give an exact number of how many times defendant had abused her.

¶ 16          K.L. testified that defendant began sexually abusing her when she was five or six years old,

       which was shortly after her mother died. She was not able to estimate how many times the sexual

       abuse had occurred and stated that it happened whenever defendant was able to do so and when

       no one else was around. The abuse would occur in the bathroom, her bedroom, and basement.

       Defendant would place his penis in her anus or in her mouth. The abuse stopped the summer prior

       to middle school.

¶ 17          A.L. also testified regarding defendant’s sexual abuse. Defendant sexually abused A.L.

       from when she was four years old until she was in fourth grade. The abuse began before her mother


                                                       5
       died and would occur when her mother worked in the evenings. The abuse became more frequent

       after A.L.’s mother died. Defendant anally abused A.L. multiple times a week until Allene moved

       into the house, then it lessened to once or twice a week. The abuse mainly occurred in the bathroom

       or basement.

¶ 18          Cook testified regarding his interview with defendant. During his testimony, the State

       introduced the video recording of defendant’s police interview. While the jury watched the

       interview, Cook turned his back to them and began to cry on the witness stand. The court noticed

       Cook crying and excused the jury. Defendant made a motion for mistrial due to the prejudicial

       effect of the investigating officer crying while watching the interview. The court observed that in

       the way Cook was hunched over, it seemed like he was having back pain. The court did not

       immediately realize what he was doing and excused the jury as soon as it became clear. Cook also

       had his back turned to the jury, which limited the chance that a member of the jury saw or noticed

       him crying. Further, both the State and defense counsel admitted that they were not aware of Cook

       crying until the court excused the jury. The court denied defendant’s motion, finding that there

       was little chance the jury saw Cook cry.

¶ 19          The jury found defendant guilty of all 12 counts of predatory criminal sexual assault of a

       child. Defendant filed a motion for a new trial, which was denied on June 13, 2018. On July 17,

       2018, the court sentenced defendant to 12 natural consecutive life sentences. Defendant appealed.

¶ 20                                              II. ANALYSIS

¶ 21                                        A. Motion to Suppress

¶ 22          Defendant claims that the circuit court erred when it denied his motion to suppress

       evidence. Defendant argues that the statements made prior to receiving his Miranda warnings, as

       well as his post-Miranda statements, should be suppressed because he believed he was in custody


                                                       6
       during the interview. Further, the detectives employed the improper “question first, warn later”

       tactic to circumvent their failure to give defendant his Miranda warnings at the start of the

       interview.

¶ 23          When reviewing a circuit court’s ruling on a motion to suppress, we afford great deference

       to the court’s credibility determinations and findings of fact, and we will disturb those findings

       only if they are against the manifest weight of the evidence. People v. Slater, 228 Ill. 2d 137, 149

       (2008). However, the court’s ultimate ruling on whether the statement was made voluntarily is

       reviewed de novo. People v. Murdock, 2012 IL 112362, ¶ 29. In reaching our decision, we will

       consider the testimony presented at the suppression hearing and at trial. Slater, 228 Ill. 2d at 149.

       Further, once a defendant challenges the admissibility of a confession through a motion to

       suppress, the State then has the burden of proving the confession’s voluntariness by a

       preponderance of the evidence. 725 ILCS 5/114-11(d) (West 2020); Slater, 228 Ill. 2d at 149.

¶ 24          In Miranda v. Arizona, 384 U.S. 436, 444 (1996), the United States Supreme Court held

       that before being questioned by law enforcement officers, a person must first “be warned that he

       has a right to remain silent, that any statement he does make may be used as evidence against him,

       and that he has a right to the presence of an attorney, either retained or appointed,” if that person

       “has been taken into custody or otherwise deprived of his freedom of action in any significant

       way.” It is well-settled that the preinterrogation warnings required by Miranda are unnecessary if

       the individual sought to be questioned is not in custody. Slater, 228 Ill. 2d at 149. An individual is

       considered to be in custody “if, under the circumstances of the questioning, ‘a reasonable person

       would have felt he or she was not at liberty to terminate the interrogation and leave.’ ” People v.

       Jordan, 2011 IL App (4th) 100629, ¶ 17 (quoting People v. Braggs, 209 Ill. 2d 492, 506 (2003)).




                                                         7
¶ 25          Factors relevant to the inquiry into whether an individual was in custody include: (1) the

       location, time, length, mood, and mode of questioning; (2) the number of police officers present

       during the interrogation; (3) the presence or absence of family and friends of the individual; (4) any

       indicia of a formal arrest procedure, such as the show of weapons or force, physical restraint,

       booking or fingerprinting; (5) the manner by which the individual arrived at the place of

       questioning; and (6) the age, intelligence, and mental makeup of the accused. Slater, 228 Ill. 2d at

       150. After examining and weighing these factors, the circuit court must make an objective

       determination as to whether, under the facts presented, “ ‘a reasonable person, innocent of any

       crime’ would have believed that he *** could terminate the encounter and was free to leave.” Id.

       (quoting Bragg, 209 Ill. 2d at 150).

¶ 26          The detectives did not violate defendant’s Miranda rights because he was not initially in

       custody when he made his pre-Miranda warning statement. Specifically, defendant freely and

       voluntarily came to the police station with his wife, who waited in another room while the

       interview took place. Dabezic told defendant that he was free to leave. Defendant was never placed

       in handcuffs, told he was under arrest when the interview began, or restrained in any way.

       Additionally, as noted by the court, the record established that defendant was intelligent enough

       to understand what was going on and to act accordingly. While the number of police officers

       present during the interrogation and absence of defendant’s wife from the interview room militate

       in favor of a finding of custody, those factors are outweighed by the factors that indicate defendant

       was not in custody. Considering the totality of the circumstances, we find defendant was not in

       custody during the pre-Miranda warning portion of the interview, and the circuit court did not err

       in denying the motion to suppress.




                                                         8
¶ 27          Defendant further argues that his statements in his interview should be suppressed because

       the detectives improperly administered the “question first, warn later” strategy and that his

       postwarning statements should also be suppressed. Under this technique, police officers elicit an

       incriminating statement from an individual without giving Miranda warnings. People v. Lopez,

       229 Ill. 2d 322, 358 (2008). Then, the police read the individual his or her Miranda warnings and

       obtain another incriminating statement. Id. To determine whether postwarning statements are

       admissible, we examine,

                        “ ‘the completeness and detail of the questions and answers in the first round of

                        interrogation, the overlapping content of the two statements, the timing and setting

                        of the first and the second, the continuity of police personnel, and the degree to

                        which the interrogator’s questions treated the second round as continuous with the

                        first.’ ” Id. (quoting Missouri v. Seibert, 542 U.S. 600, 615 (2004) (plurality

                        opinion).

¶ 28          In this case, the court found, and the evidence supports, the conclusion that the detectives

       did not deliberately use a “question first, warn later” technique. Both detectives testified that they

       did not utilize the technique during the interview, and the court found them to be credible.

       Moreover, while the basic content of defendant’s admission before and after he was given Miranda

       warnings was the same, defendant provided a more detailed statement after he received his

       Miranda warnings. Accordingly, we hold that no error existed in admitting defendant’s statements

       into evidence.

¶ 29                                          B. Motion for Mistrial




                                                         9
¶ 30          Defendant argues that the circuit court abused its discretion when denying defendant’s

       motion for a mistrial after one of the investigating officers cried on the witness stand while the

       interview played for the jury.

                      “A mistrial should be granted where an error of such gravity has occurred that the

                      defendant has been denied fundamental fairness such that continuation of the

                      proceedings would defeat the ends of justice. The trial court’s denial of a mistrial

                      will not be disturbed on review absent a clear abuse of discretion.” People v.

                      Nelson, 235 Ill. 2d 386, 435 (2009)

       A trial court has a responsibility to conduct court in an orderly manner. People v. Smith, 2017 IL

       App (1st) 143728, ¶ 60. “Emotional outbursts, such as a witness crying, do not require the court

       to order a mistrial because it is in the best position to determine the impact on a jury of such

       outbursts.” Id. However, the court must still ensure that a defendant stands trial before a fair and

       impartial jury and must take reasonable measures to do so. Id. The court is entitled to great

       deference in how it decides to handle these matters, because it can fairly assess what appropriate

       measure is necessary. Id.

¶ 31          After realizing Cook was crying, the court took appropriate measures to remove the jury

       before anyone else noticed. In denying defendant’s motion for a mistrial, the court found that when

       Cook became emotional, his back was toward the jury and he was facing the judge, making it

       unlikely that anyone on the jury saw Cook crying. Additionally, the State and defense counsel did

       not even know that Cook had become emotional until the court excused the jury. There was no

       indication that anyone on the jury knew Cook cried. Even if someone on the jury noticed Cook

       becoming emotional, the court held that the motion to suppress was not overly prejudicial as to

       warrant a mistrial. Because the court is given discretion in making this decision, and it is clear


                                                       10
       from the record that the court took appropriate measures to ensure the jury was not prejudiced by

       the display of emotion we find no abuse of discretion.

¶ 32                                               C. Sentencing

¶ 33           Defendant argues that the circuit court erred by imposing 12 consecutive natural life

       sentences for his convictions. He asserts that only one life sentence should be imposed. See 720

       ILCS 5/11-1.40(b)(1.2) (West 2014). Defendant’s argument requires us to review subsection 11-

       1.40(b)(1.2) of the Criminal Code of 2012 (Code). We review this statutory construction issue

       de novo. People v. Harris, 203 Ill. 2d 111, 116 (2003).

¶ 34           Subsection 11-1.40(b)(1.2) of the Code states: “A person convicted of predatory criminal

       sexual assault of a child committed against 2 or more persons regardless of whether the offenses

       occurred as the result of the same act or of several related or unrelated acts shall be sentenced to a

       term of natural life imprisonment.” 720 ILCS 5/11-1.40(b)(1.2) (West 2014). The plain language

       of this subsection mandates the imposition of a life sentence for a predatory criminal sexual assault

       of a child conviction. Id.; see also People v. McChriston, 2014 IL 115310, ¶ 15 (when interpreting

       statutes, the best indicator of legislative intent is the statutory language, given its plain and ordinary

       meaning). Where a defendant has multiple predatory criminal sexual assault of a child convictions,

       the plain language of the subsection would require the imposition of natural life sentences on each

       conviction. Further, section 5-8-4(d)(2) of Unified Code of Corrections mandates the imposition

       of consecutive sentences for multiple predatory criminal sexual assault of a child convictions, as

       is the case here. 730 ILCS 5/5-8-4(d)(2) (West 2014).

¶ 35           Defendant relies on People v. Palmer, 218 Ill. 2d 148 (2006), to argue that he cannot

       receive consecutive life sentences, however, this case has been expressly overruled on this point

       by People v. Petrenko, 237 Ill. 2d 490, 504 (2010). Petrenko holds that under Palmer, a defendant


                                                          11
       may not be subjected to consecutive life sentences under the Habitual Criminal Act, because the

       statute does not allow for it. Id. However, the court found that there may be instances where there

       is statutory authority for consecutive life sentences. Id. Because the statute under which defendant

       was sentenced authorizes one life sentence for each conviction and multiple convictions must be

       served consecutively, defendant’s 12 natural life sentences for his convictions of predatory

       criminal sexual assault of a child is not in error.

¶ 36                                            III. CONCLUSION

¶ 37           The judgment of the circuit court of Will County is affirmed.

¶ 38           Affirmed.




                                                         12